Citation Nr: 0008932	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  97-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased original rating for 
metatarsalgia, residual status post stress fracture of the 
second metatarsal of the left foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased original rating for a 
surgical scar, residual of a right inguinal hernia repair, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased original rating for right 
entrapment neuropathy with orchialgia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established entitlement to service 
connection for status post right inguinal hernia with 
residual scar and assigned a 10 percent disability rating and 
which established entitlement to service connection for 
status post fracture of the left second metatarsal and 
assigned a 10 percent disability rating.

A July 1999 rating decision assigned separate 10 percent 
ratings for a surgical scar, residual of a right inguinal 
hernia repair, and for a right entrapment neuropathy with 
orchialgia, based upon a difference of opinion pursuant to 
38 C.F.R. § 3.105(b).  However, as that separate assignment 
of ratings does not represent a full grant of benefits sought 
on appeal, the Board finds that the claims of entitlement to 
an increased rating for both disabilities are now before the 
Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  At all times pertinent to this evaluation, the veteran's 
left foot disability has been productive of no more than 
moderate disability.

3.  At all times pertinent to this evaluation, the veteran's 
right inguinal hernia repair scar has been productive of 
tenderness and pain.

4.  At all times pertinent to this evaluation, the veteran's 
right entrapment neuropathy with orchialgia has been 
productive of disability equivalent to no more than mild 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased original 
rating, greater than 10 percent, for metatarsalgia, residual 
status post stress fracture of the second metatarsal of the 
left foot, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284 (1999).

2.  The criteria for entitlement to an increased original 
rating, greater than 10 percent, for a surgical scar, 
residual of a right inguinal hernia repair, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (1999).

3.  The criteria for entitlement to an increased original 
rating, greater than 10 percent, for right entrapment 
neuropathy with orchialgia, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8526 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.


I.  Entitlement to an increased original rating for 
metatarsalgia, residual status post stress fracture of the 
second metatarsal of the left foot.

The veteran contends that his metatarsalgia, residual status 
post stress fracture of the second metatarsal of the left 
foot, is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The veteran established service connection for status post 
fracture of the left second metatarsal by means of a March 
1996 rating decision, which assigned a 10 percent disability 
rating.  That rating is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's foot disability could be evaluated 
pursuant to the criteria found in Diagnostic Code 5284 of the 
Schedule for other foot injuries or pursuant to Diagnostic 
Code 5283 of the Schedule for malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a (1999).  Under 
those criteria, a rating of 10 percent is warranted where the 
evidence shows a moderate foot injury or moderate malunion or 
nonunion of the tarsal or metatarsal bones.  A rating of 20 
percent is warranted where the evidence shows a moderately 
severe foot injury or moderately severe malunion or nonunion 
of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a (1999).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board also notes that the veteran has stated in his July 
1997 VA Form 9, Appeal to Board of Veterans' Appeals, that 
his right foot, and not his left foot, is injured.  However, 
the Board has examined the evidence and the service medical 
records clearly show on numerous occasions that the veteran 
suffered a left second metatarsal fracture.  The Board also 
notes that service connection has been granted for a fracture 
of the left second metatarsal.  Therefore, the Board will 
evaluate the disability of the veteran's left foot as that is 
the disability for which the veteran has established service 
connection.

An October 1995 VA general medical examination notes that the 
veteran had a history of a stress fracture of a metatarsal of 
the left foot in 1988.  He wore a foot and leg cast for two 
months and was on restricted duty for three to four months.  
The veteran complained of soreness of the left foot with 
prolonged standing.  He had to shift weight to the right 
foot.  He tired out at times and this was a problem at work.  
Physical examination found that the veteran's posture and 
gait were within normal limits.  The left foot and ankle had 
full range of motion.  There was no swelling.  The veteran 
performed the heel and toe walk.  There was no inflammation.  
There were no deformities of the feet and no callosities.  
There was acute tenderness sharply localized between the 
heads of the third and fourth metatarsals.  The feet and toes 
were warm with no discoloration or swelling.  The veteran had 
full range of motion.  The examiner recommended further 
evaluation of the veteran's left foot pain, with neurological 
tests for a suspected Morton's neuroma.  The examiner 
diagnosed a history of a remote metatarsal fracture of the 
left foot in 1988 with no residual functional impairment due 
to the fracture.  X-rays were negative.  There was acute 
tenderness and chronic pain of the third interosseous space, 
suspected to be a Morton's neuroma.  The accompanying October 
1995 radiology diagnostic report shows that X-rays of the 
left foot were within normal limits.

An October 1995 VA feet examination shows that the categories 
of appearance, function, deformity, and secondary skin and 
vascular changes were all examined and found to be within 
normal limits.

A December 1995 VA general medical examination notes a 
history of a remote fracture of the left foot in 1988 with no 
residual functional impairment due to the fracture.  X-rays 
were negative.  There was acute tenderness and chronic pain 
in the third interosseous space.  The examiner provided an 
impression of Morton's neuroma.  The examiner commented that 
the condition of suspected Morton's neuroma of the left foot 
was not, in his opinion, likely causally related to the 
remote metatarsal fracture.

A February 1997 VA feet examination shows that there was a 
history of a stress fracture of the second metatarsal of the 
left foot in 1988.  The veteran wore a foot and leg cast for 
two months and was on restricted duty for three to four 
months.  The veteran complained of pain and soreness in the 
left foot with excess walking or prolonged standing.  The 
veteran shifted weight to his right foot with prolonged 
standing which was problematic at work.  The veteran had 
obtained molded orthotic shoe inserts which helped quite a 
bit.  He wore SAS high-top, lace-up walking shoes of the best 
quality.  He stated that the left foot got numb at times when 
propped up.  Objective examination found posture and gait 
within normal limits.  There was full range of motion of the 
ankle and the foot.  There were no swelling, deformities, or 
callosities.  The foot was warm, with no discoloration.  The 
veteran shifted his weight to the right foot with standing.  
There was good pedal pulsation.  There was no swelling.  
There was acute tenderness of either side of the second 
metatarsal head.  The right foot as within normal limits.  
The veteran was able to perform the heel and toe walk 
effectively.  The veteran's posture and appearance were 
within normal limits.  Examination of function found full 
range of motion of the left foot.  The veteran heel and toe 
walked effectively, but noted soreness in the area of the 
second metatarsal head.  There was no deformity.  Gait was 
within normal limits.  There were no secondary vascular 
changes.  The examiner provided a diagnosis of a history of a 
stress fracture of the second metatarsal of the left foot in 
1988, with residual metatarsalgia.  The accompanying February 
1997 radiology diagnostic report of X-rays of the left foot 
showed no acute fracture.  There was a history of a remote 
metatarsal fracture but the examiner could see no X-ray 
evidence of this.  The examiner provided an impression of a 
negative X-ray of the left foot.

A June 1997 VA medical report notes reports of pain status 
post fracture of the right foot.  The right foot had normal 
stance and gait with no deformities.  The veteran heel and 
toe walked.  He had full range of motion.  There was acute 
tenderness in the third interosseous zone.  The examiner 
diagnosed a history of an acute metatarsal fracture (although 
X-rays were negative in December 1995) with acute tenderness 
of the third interosseous space with a suspected Morton's 
neuroma, rule out chronic metatarsalgia.  The examiner also 
noted persistent pain.  A June 1997 X-ray of the veteran's 
right foot showed minimal degenerative changes were present 
of the first tarsometatarsal joint.  There did appear to be 
increased distance between the heads of the first and second 
metatarsals, measuring approximately eight millimeters.  No 
definite evidence of prior fracture was seen.  The radiology 
examiner provided an impression of minimal degenerative 
changes of the first metatarsotarsal joint, question of 
increased distance between the heads of the first and second 
metatarsals.  The examiner felt this could represent some 
ligamentous injury in that area.

The Board finds that the criteria for entitlement to an 
increased rating, greater than 10 percent, are not met.  The 
evidence does not show symptomatology which would warrant a 
finding that the veteran's foot disability was moderately 
severe.  The veteran's disability manifests as complaints of 
pain and tenderness and a tendency to bear weight on the 
right foot after prolonged standing or walking.  The Board 
finds that level of disability represents no more than a 
moderate disability of the foot.  The Board notes that the 
veteran has a full range of motion of the left foot and that 
the VA examiners have found no residual functional impairment 
due to the fracture, but merely recurrent metatarsalgia.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's foot disability.  
In fact, the Board finds that the assignment of the veteran's 
current rating of 10 percent and the finding that he has a 
moderate disability of the foot is warranted in large part 
due to consideration of those factors.

The Board further notes that the evidence of record does not 
show more than moderate malunion or nonunion of the tarsal or 
metatarsal bones.  While the most recent medical report 
examined the veteran's right foot and found some increased 
distance between the heads of the first and second 
metatarsals, the Board finds that even if that finding were 
intended to represent findings for the veteran's service-
connected left foot, he still would not warrant a rating 
greater than 10 percent as any malunion or nonunion of the 
tarsals or metatarsals is not shown to be more than moderate.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 10 
percent, for metatarsalgia, residual status post stress 
fracture of the second metatarsal of the left foot, are not 
met and the veteran's claim therefor is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5283, 5284 (1999).


II.  Entitlement to an increased original rating for a 
surgical scar, residual of a right inguinal hernia repair.

The veteran contends that his surgical scar, residual of a 
right inguinal hernia repair, is more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

The veteran established service connection for status post 
right inguinal hernia with residual scar by means of a March 
1996 rating decision, which assigned a 10 percent disability 
rating.  That rating is the subject of this appeal.  A July 
1999 rating decision assigned separate 10 percent ratings for 
a surgical scar, residual of a right inguinal hernia repair, 
and for a right entrapment neuropathy with orchialgia, based 
upon a difference of opinion pursuant to 38 C.F.R. 
§ 3.105(b).  However, as that separate assignment of 10 
percent ratings does not represent a full grant of benefits 
sought on appeal, the Board finds that the claims of 
entitlement to an increased rating for both disabilities are 
now before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Scars are evaluated pursuant to the criteria 
found in Diagnostic Codes 7800 through 7805 of the Schedule.  
38 C.F.R. § 4.118 (1999).  Under those criteria, a rating of 
10 percent is warranted where the evidence shows a moderate 
disfiguring scar of the head, face, or neck (Diagnostic Code 
7800); a third degree burn scar in an area or areas exceeding 
six square inches or 38.7 square centimeters (Diagnostic Code 
7801); second degree burn scars in an area or areas 
approximating one square foot or 0.1 square meters 
(Diagnostic Code 7802); superficial or poorly nourished scars 
with repeated ulceration (Diagnostic Code 7803); or 
superficial scars which are tender and painful on objective 
demonstration.  A rating greater than 10 percent is warranted 
where the evidence shows severe disfiguring scars of the 
head, face, or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles 
(Diagnostic Code 7800); or third degree burn scars in an area 
or areas exceeding 12 square inches or 77.4 square 
centimeters (Diagnostic Code 7801).  38 C.F.R. § 4.118 
(1999).  The Schedule also provides that a scar can be rated 
on limitation of function of the affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (1999).

An October 1995 VA general medical examination notes that the 
veteran was status post right inguinal hernia repair in 1990.  
The veteran complained of recurring soreness, sometimes 
continuous soreness, and tenderness in the right groin and 
right testicle, which was especially problematic with heavy 
lifting in his job.  The veteran stated that he used to lift 
weights but had to cut back due to right groin and testicular 
pain.  There was an eight centimeter thin oblique right 
inguinal surgical scar.  There were no hernia defects.  There 
was an acutely tender right inguinal exterior ring and right 
testicle.  The veteran could barely tolerate the digital 
palpation of the examination due to pain and tenderness.  
There was no testicular swelling or discoloration.  The right 
epididymis was also acutely tender but with no inflammation 
or swelling.  Scrotal contents were within normal limits 
except for acute tenderness of the right testicle.  The 
examiner diagnosed status post right inguinal hernia repair 
in 1990 with residual chronic pain and acute tenderness in 
the right inguinal area, epididymis, and right testicle, 
possibly due to surgical scar tissue with nerve entrapment.

A December 1995 VA general medical examination report notes a 
history of right inguinal hernia repair in 1990, with 
residual chronic pain and acute tenderness of the right 
inguinal area, epididymis, and right testicle.  The examiner 
provided an impression of nerve entrapment secondary to 
surgical hernia repair.

A February 1997 VA examination notes a history of right 
inguinal hernia repair in 1990.  The veteran's subjective 
complaints included recurring pain, sometimes continuous 
soreness, and tenderness in the area of the hernia repair 
surgical scar of the right groin, with radiation to the right 
testicle.  The veteran noted pain especially with heavy 
lifting at his job.  He used to lift weights frequently but 
had reduced that activity due to groin and right testicular 
pain.  Objective examination of the right groin found an 
eight centimeter, well-healed surgical scar.  There was no 
hernia defect.  There was diffuse, acute tenderness to 
digital palpation about the entire surgical scar, with 
radiation of pain to the right testicle.  There was no 
swelling or inflammation.  He had normal adult male 
genitalia.  The scrotal contents were within normal limits.  
There was no testicular swelling or tenderness.  The examiner 
provided a diagnosis of status post right inguinal hernia in 
1990, with the complication of entrapment neuropathy in the 
surgical scar.

A June 1997 VA medical report notes that the veteran 
complained of discomfort at the surgical site of a right 
inguinal hernia repair.  Hernia examination found tenderness 
of the scar and radiation to the right testicle.  The 
examiner diagnosed entrapment neuropathy, status post right 
inguinal hernia repair.

A July 1997 private medical report notes that the veteran 
complained of chronic testicular pain.  He noted that he had 
been seen on numerous occasions, however the records were not 
available for the physician's review.  The veteran stated 
that he had a hernia repair in approximately 1987 for a right 
inguinal hernia.  Approximately two years later, he developed 
right testicular pain and right groin pain.  He noted that 
during his multiple visits he received medications but did 
not undergo any tests.  He stated that he had been tested for 
sexually transmitted diseases with negative findings.  He had 
no other history of urologic disease or surgery.  The veteran 
described a good force of stream with no dysuria, hematuria, 
or sensation of incomplete emptying.  He had no left 
testicular pain.  He denied any trauma to the right testicle 
and had never had any testicular infections of which he was 
aware.  He did not have mumps as a child.  He described the 
pain in his right testicle as dull, continuous, and mild for 
the majority of the time.  On occasion, he will have an 
intense squeezing sensation.  He felt that excessive 
activity, including lifting, could make it worse.  He was 
using Tylenol intermittently for pain control.  Physical 
examination found the abdomen soft.  No masses were palpable.  
There was a well-healed right lower quadrant surgical scar 
from his hernia repair.  The penis was circumcised without 
lesions.  The testicles were descended bilaterally without 
masses.  There were no palpable abnormalities noted on the 
right testicle.  He had pain with palpation of the tail of 
the epididymis.  Additionally, he had some pain with 
palpation of the right spermatic cord as well as his surgical 
site.  The examiner was unable to perform a full digital 
rectal examination secondary to the veteran's anxiety and the 
tensing of muscles.  The examiner diagnosed subjective 
chronic orchialgia.  The examiner stated that he could not 
determine the etiology for the veteran's subjective 
complaints.  The examiner felt that a spermatic cord block 
could easily be performed in the office setting.  A spermatic 
cord block might help differentiate whether the pain was 
localized to the region of the testicle and spermatic cord or 
from a higher neurologic level.  The examiner issued a 
prescription for Naprosyn at the veteran's request.

The Board finds that the veteran's scar does not warrant a 
rating greater than 10 percent.  While shown to be tender by 
the evidence of record, the evidence does not show that the 
scar is the result of a burn as the scar is the result of a 
hernia operation.  The evidence does not show that the scar 
disfigures the head, face, or neck as the scar is located in 
the groin area.  Furthermore, the evidence does not show that 
the scar is poorly nourished with repeated ulceration.

The Board has also examined the evidence and does not find 
any additional limitation of function which could warrant an 
additional rating pursuant to Diagnostic Code 7805 with the 
exception of the veteran's right entrapment neuropathy with 
orchialgia which has already been rated separately and is 
addressed below.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 10 
percent, for a surgical scar, residual of a right inguinal 
hernia repair, are not met and the veteran's claim therefor 
is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (1999).


III.  Entitlement to an increased original rating for right 
entrapment neuropathy with orchialgia.

The veteran contends that his right entrapment neuropathy 
with orchialgia is more severe than currently evaluated, 
warranting an increased rating.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran established service connection for status post 
right inguinal hernia with residual scar by means of a March 
1996 rating decision, which assigned a 10 percent disability 
rating.  That rating is the subject of this appeal.  A July 
1999 rating decision assigned separate 10 percent ratings for 
a surgical scar, residual of a right inguinal hernia repair, 
and for a right entrapment neuropathy with orchialgia, based 
upon a difference of opinion pursuant to 38 C.F.R. 
§ 3.105(b).  However, as that separate assignment of 10 
percent ratings does not represent a full grant of benefits 
sought on appeal, the Board finds that the claims of 
entitlement to an increased rating for both disabilities are 
now before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's right entrapment neuropathy with 
orchialgia is evaluated pursuant to the criteria for 
paralysis of the anterior crural (femoral) nerve found in 
Diagnostic Code 8526 of the Schedule.  38 C.F.R. § 4.124a 
(1999).  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows mild incomplete paralysis 
of the anterior crural nerve.  A rating of 20 percent is 
warranted where the evidence shows moderate incomplete 
paralysis of the anterior crural nerve.  38 C.F.R. § 4.124a 
(1999).

The Board has recited above the evidence related to the 
veteran's right entrapment neuropathy with orchialgia.

The Board finds that the veteran's right entrapment 
neuropathy with orchialgia is productive of complaints of 
pain which the veteran has described as dull, continuous, and 
mild for the majority of the time, with an occasional intense 
squeezing sensation.  The Board finds that this 
symptomatology does not rise to the level of a moderate 
disability and constitutes no more than a disability 
equivalent to a mild incomplete paralysis of the anterior 
crural nerve.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 10 
percent, for right entrapment neuropathy with orchialgia, are 
not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (1999).


ORDER

Entitlement to an increased original rating, greater than 10 
percent for metatarsalgia, residual status post stress 
fracture of the second metatarsal of the left foot, is 
denied.  Entitlement to an increased original rating, greater 
than 10 percent, for a surgical scar, residual of a right 
inguinal hernia repair, is denied.  Entitlement to an 
increased original rating, greater than 10 percent, for right 
entrapment neuropathy with orchialgia, is denied.  This 
appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

